DYER, District Judge.
Under the provisions of the act of June 29, 1906 (34 Stat. pt. 1, P- 596), the petitioner declared his intention on September 14, 1915. On May 25, 1918, he filed his petition for naturalization, which is now under consideration. The evidence discloses that this candidate enlisted in the United States army; that he later deserted therefrom; that he was subsequently taken into custody, tried by a general court-martial upon the charge of desertion, in violation of the forty-seventh Article of War, found guilty of such charge, and sentenced, among other punishments, to be dishonorably discharged the service and to be confined at hard labor for one year.
Upon his conviction of the charge of desertion he forfeited his right to become a citizen of the United States under sections 1996 and 1998 of the Revised Statutes (3952, 3954), which provide that all persons who deserted the military or naval service are deemed to have voluntarily relinquished and forfeited their rights of citizenship, as well as their right to become citizens. Section 1998 was amended by Act Aug. 22, 1912 (37 Stat. 356), which provides, among other things, that the loss of rights of citizenship heretofore imposed by law upon deserters from the military or naval service may be mitigated or remitted by the President, where the offense was committed in time of peace, and where the exercise of such clemency will not be prejudicial to the public interests.
It is sufficient, in a case of this character, to establish the fact that the candidate concerned deserted the military service of the United States. Such a deserter will not be naturalized. His application will be denied, with prejudice to his right to renew the same.